Exhibit 10

EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT dated as of July 25, 2007, in respect of the
AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY
AGREEMENT (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of June 30, 2006, among SUNOCO, INC. (the
“Borrower”); the LENDERS party thereto (the “Lenders”); and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

WHEREAS the Borrower and the Lenders whose signatures appear below, constituting
the Required Lenders (as defined in the Credit Agreement), have agreed, on the
terms and subject to the conditions set forth herein, to amend and restate the
Credit Agreement as set forth herein (capitalized terms used but not defined
herein having the meanings assigned to them in the Credit Agreement);

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendment and Restatement of Credit Agreement. Effective as of the
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended and restated in the form attached as Exhibit A hereto (as so amended and
restated, the “Restated Credit Agreement”). Each Lender that shall not have been
a “Lender” under and as defined in the Credit Agreement prior to the date hereof
shall, effective as of the Amendment Effective Date, become a party to and a
“Lender” under the Restated Credit Agreement.

SECTION 2. Representations and Warranties. The Borrower represents and warrants
as of the Amendment Effective Date to the Lenders that:

(a) All representations and warranties set forth in the Restated Credit
Agreement are true and correct in all material respects with the same effect as
if made on the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(b) On the Amendment Effective Date, no Default has occurred and is continuing.

SECTION 3. Conditions to Effectiveness. The Restated Credit Agreement shall
become effective as an amendment and restatement of the Credit Agreement on the
date (the “Amendment Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 9.02 of the Credit
Agreement):



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto, including Lenders constituting the “Required Lenders”, as defined
in the Credit Agreement, either (A) a counterpart of this Amendment and
Restatement Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include a facsimile or other
electronic image of a signed signature page of this Amendment and Restatement
Agreement) that such party has signed a counterpart of this Amendment and
Restatement Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of Ann C. Mulé, Assistant General Counsel for the Borrower,
substantially in the form of Exhibit B hereto, and covering such other matters
relating to the Borrower, this Agreement or the Transactions as the Required
Lenders shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions, this Amendment and Restatement Agreement, the Restated
Credit Agreement and any other legal matters relating to the Borrower, this
Amendment and Restatement Agreement, the Restated Credit Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) The representations set forth in paragraphs (a) and (b) of Section 2 of this
Amendment and Restatement Agreement shall be true and correct as of the
Amendment Effective Date, and the Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, to such effect.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Effective Date in connection with the
arrangement of this Amendment and Restatement Agreement, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 4. Applicable Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 5. Counterparts. This Amendment and Restatement Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall

 

2



--------------------------------------------------------------------------------

constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment and Restatement Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment and Restatement Agreement.

SECTION 6. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by it in connection with this
Amendment and Restatement Agreement and the Restated Credit Agreement, including
the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

SUNOCO, INC., by  

/s/ PAUL A. MULHOLLAND

Name:   Paul A. Mulholland Title:   Treasurer

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender,

by  

/s/ KEVIN J. UTSEY

Name:   Kevin J. Utsey Title:   Vice President



--------------------------------------------------------------------------------

Signature Page to Sunoco, Inc.

Amendment and Restatement Agreement dated as of July 25, 2007

 

Name of Lender:   BANK OF AMERICA, N.A.   by  

/s/ RONALD E. MCKAIG

  Name:   Ronald E. McKaig   Title:   Senior Vice President Name of Lender:  
THE BANK OF NOVA SCOTIA   by  

/s/ D. MILLS

  Name:   D. Mills   Title:   Director

Name of Lender:

  THE BANK OF TOKYO-MITSUBISHI UFJ, UFJ, LTD., NEW YORK BRANCH   by  

/s/ KAREN OSSOLINSKI

  Name:   Karen Ossolinski   Title:   Authorized Signatory Name of Lender:  
BARCLAYS BANK PLC   by  

/s/ SYDNEY DENNIS

  Name:   Sydney Dennis   Title:   Director Name of Lender:   CALYON   by  

/s/

  Name:     Title:   Name of Lender:   CITIBANK, N.A.   by  

/s/ AMY PINCU

  Name:   Amy Pincu   Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

Signature Page to Sunoco, Inc.

Amendment and Restatement Agreement dated as of July 25, 2007

 

Name of Lender:   CITIZENS BANK   by  

/s/ DEVON STARKS

  Name:   Devon Starks   Title:   Senior Vice President Name of Lender:   CREDIT
SUISSE CAYMAN ISLAND BRANCH   by  

/s/ BRIAN CALDWELL

  Name:   Brian Caldwell   Title:   Director   by  

/s/ NUPUR KUMAR

  Name:   Nupur Kumar   Title:   Associate Name of Lender:   KEYBANK NATIONAL
ASSOCIATION   by  

/s/ THOMAS J. PURCELL

  Name:   Thomas J. Purcell   Title:   Senior Vice President Name of Lender:  
LEHMAN BROTHERS BANK, FSB   by  

/s/ JANINE M. SHUGAN

  Name:   Janine M. Shugan   Title:   Authorized Signatory Name of Lender:  
MELLON BANK, N.A.   by  

/s/ THOMAS J. TARASOVICH

  Name:   Thomas J. Tarasovich   Title:   Vice President



--------------------------------------------------------------------------------

Signature Page to Sunoco, Inc.

Amendment and Restatement Agreement dated as of July 25, 2007

 

Name of Lender:   MIZUHO CORPORATE BANK, LTD.   by  

/s/ HIDEKATSU TAKE

  Name:   Hidekatsu Take   Title:   Deputy General Manager Name of Lender:   PNC
BANK, NATIONAL ASSOCIATION   by  

/s/ DENISE D. KILLEN

  Name:   Denise D. Killen   Title:   Senior Vice President Name of Lender:  
SUN TRUST BANK   by  

/s/ DAVID EDGE

  Name:   David Edge   Title:   Managing Director Name of Lender:   PUBS LOAN
FINANCE LLC   by  

/s/ IRJA R. OTSA

  Name:   Irja R. Otsa   Title:   Associate Director   by  

/s/ RICHARD L. TAVROW

  Name:   Richard L. Tavrow   Title:   Director Name of Lender:   U.S. BANK,
N.A.   by  

/s/ ERIC J. COSGROVE

  Name:   Eric J. Cosgrove   Title:   Assistant Vice President



--------------------------------------------------------------------------------

Signature Page to Sunoco, Inc.

Amendment and Restatement Agreement dated as of July 25, 2007

 

Name of Lender:   WACHOVIA BANK, NATIONAL ASSOCIATION   by  

/s/ PAUL PRITCHETT

  Name:   Paul Pritchett   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

$1,300,000,000

AMENDED AND RESTATED FIVE-YEAR

COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY

AGREEMENT

dated as of

June 30, 2006

among

SUNOCO, INC.

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.

as Syndication Agent,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

BARCLAYS BANK PLC

and

CITIBANK, N.A.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       Definitions    SECTION 1.01.    Defined Terms
     1 SECTION 1.02.    Classification of Loans and Borrowings    18 SECTION
1.03.    Terms Generally    18 SECTION 1.04.    Accounting Terms; GAAP    18   
ARTICLE II       The Credits    SECTION 2.01.    Commitments    19 SECTION 2.02.
   Loans and Borrowings    19 SECTION 2.03.    Requests for Revolving Borrowings
   20 SECTION 2.04.    Competitive Bid Procedure    20 SECTION 2.05.   
Swingline Loans    23 SECTION 2.06.    Letters of Credit    24 SECTION 2.07.   
Funding of Borrowings    29 SECTION 2.08.    Interest Elections    29 SECTION
2.09.    Termination of Commitments; Reductions and Increases of Commitments   
31 SECTION 2.10.    Repayment of Loans; Evidence of Debt    32 SECTION 2.11.   
Prepayment of Loans    33 SECTION 2.12.    Fees    34 SECTION 2.13.    Interest
   35 SECTION 2.14.    Alternate Rate of Interest    36 SECTION 2.15.   
Increased Costs    37 SECTION 2.16.    Break Funding Payments    38 SECTION
2.17.    Taxes    39 SECTION 2.18.    Payments Generally; Pro Rata Treatment;
Sharing of Set-offs    40 SECTION 2.19.    Mitigation Obligations; Replacement
of Lenders    42 SECTION 2.20.    Extension of Maturity Date    42    ARTICLE
III       Representations and Warranties    SECTION 3.01.    Organization;
Powers    43 SECTION 3.02.    Authorization; Enforceability    44 SECTION 3.03.
   Governmental Approvals; No Conflicts    44

 

i



--------------------------------------------------------------------------------

SECTION 3.04.    Financial Condition; No Material Adverse Change    44
SECTION 3.05.    Properties    44 SECTION 3.06.    Litigation and Environmental
Matters    45 SECTION 3.07.    Compliance with Laws and Agreements    45
SECTION 3.08.    Investment and Holding Company Status    45 SECTION 3.09.   
Taxes    45 SECTION 3.10.    ERISA    46 SECTION 3.11.    Disclosure    46
SECTION 3.12.    Margin Stock    46    ARTICLE IV       Conditions   
SECTION 4.01.    [Intentionally Omitted].    46 SECTION 4.02.    Each Credit
Event    46    ARTICLE V       Affirmative Covenants    SECTION 5.01.   
Financial Statements; Ratings Change and Other Information    47 SECTION 5.02.
   Notices of Material Events    48 SECTION 5.03.    Existence; Conduct of
Business    49 SECTION 5.04.    Payment of Obligations    49 SECTION 5.05.   
Maintenance of Properties; Insurance    49 SECTION 5.06.    Books and Records;
Inspection Rights    49 SECTION 5.07.    Compliance with Laws    49
SECTION 5.08.    Use of Proceeds and Letters of Credit    50    ARTICLE VI      
Negative Covenants    SECTION 6.01.    Indebtedness and Preferred Stock of
Subsidiaries    50 SECTION 6.02.    Liens    51 SECTION 6.03.    Sale and
Leaseback Transactions    52 SECTION 6.04.    Fundamental Changes    52
SECTION 6.05.    Restrictive Agreements    53 SECTION 6.06.    Consolidated
Tangible Net Worth    53 SECTION 6.07.    Leverage Ratio    53    ARTICLE VII   
   Events of Default   

 

ii



--------------------------------------------------------------------------------

   ARTICLE VIII       The Administrative Agent       ARTICLE IX      
Miscellaneous    SECTION 9.01.    Notices    57 SECTION 9.02.    Waivers;
Amendments    58 SECTION 9.03.    Expenses; Indemnity; Damage Waiver    59
SECTION 9.04.    Successors and Assigns    60 SECTION 9.05.    USA Patriot Act
   65 SECTION 9.06.    Survival    65 SECTION 9.07.    Counterparts;
Integration; Effectiveness    65 SECTION 9.08.    Severability    66 SECTION
9.09.    Right of Setoff    66 SECTION 9.10.    Governing Law; Jurisdiction;
Consent to Service of Process    66 SECTION 9.11.    WAIVER OF JURY TRIAL    67
SECTION 9.12.    Headings    67 SECTION 9.13.    Confidentiality    67 SECTION
9.14.    Interest Rate Limitation    68 SECTION 9.15.    No Fiduciary
Relationship    68 SCHEDULES:    Schedule 2.01 — Commitments    Schedule 2.06 —
Issuing Banks and LC Commitments    Schedule 6.01 — Existing Indebtedness   
Schedule 6.02 — Existing Liens    EXHIBITS:       Exhibit A — Form of Assignment
and Assumption    Exhibit B — Form of Opinion of Borrower’s Counsel    Exhibit C
— Form of Request for Extension of Facility Maturity Date   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY
AGREEMENT dated as of June 30, 2006, among SUNOCO, INC.; the LENDERS party
hereto; JPMORGAN CHASE BANK, N.A., as Administrative Agent; BANK OF AMERICA,
N.A., as Syndication Agent; and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, BARCLAYS BANK PLC and CITIBANK, N.A., as Co-Documentation Agents.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), has requested
the Lenders to extend credit to enable the Borrower to borrow on a revolving
credit basis a principal amount not in excess of $1,300,000,000 at any time
outstanding. The Borrower has also requested the Lenders to establish procedures
pursuant to which the Borrower may invite the Lenders to bid on an uncommitted
basis on short-term borrowings by the Borrower. The Borrower has further
requested the Issuing Banks to issue Letters of Credit in an aggregate face
amount at any time outstanding not in excess of the Commitments (as defined
below) to support payment obligations of the Borrower and the Subsidiaries and
has requested that up to $150,000,000 of the Commitments be made available for
borrowing in the form of Swingline Loans. The proceeds of borrowings hereunder
are to be used for general corporate purposes, including the financing of
working capital requirements and the payment of maturing commercial paper, and
the Letters of Credit are to be used for general corporate purposes, including
replacement of outstanding letters of credit.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Adjusted Net Income” means, for any fiscal quarter, 25% of the amount by which
(a) Consolidated Net Income for the period of four fiscal quarters ended at the
end of such quarter exceeds (b) amounts expended by the Borrower during such
period of four fiscal quarters to repurchase shares of the Borrower’s capital
stock.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.

“Agreement” means this Amended and Restated Five-Year Competitive Advance and
Revolving Credit Facility Agreement, as the same may hereafter be modified,
supplemented or amended from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to (a) any Eurodollar
Revolving Loan, (b) the facility fees payable hereunder or (c) the utilization
fees payable hereunder, the applicable rate per annum set forth below under the
caption “Eurodollar Spread”, “Facility Fee Rate” or “Utilization Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

2



--------------------------------------------------------------------------------

Index Debt Ratings:

  

Eurodollar

Spread

 

Facility Fee

Rate

 

Utilization Fee

Rate

Category 1

A-/A3 or higher

   .240%   .060%   .050%

Category 2

BBB+/Baa1

   .270%   .080%   .050%

Category 3

BBB/Baa2

   .350%   .100%   .050%

Category 4

BBB-/Baa3

   .500%   .125%   .100%

Category 5

BB+/Ba1 or lower

   .650%   .150%   .100%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower rating; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Agent and the Lenders.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date (or, if
different Maturity Dates are applicable to different Lenders, the latest
Maturity Date) and the date of termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3



--------------------------------------------------------------------------------

“Borrower” means Sunoco, Inc., a Pennsylvania corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder), other than an employee benefit or stock
ownership plan of the Borrower, of Equity Interests representing more than 25%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“CLO” has the meaning assigned to such term in Section 9.04.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means each of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, Barclays Bank PLC and Citibank, N.A., in their capacities as
co-documentation agents hereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
Section 2.09 or pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $1,300,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Consolidated Capitalization” means, without duplication, the shareholders’
equity and Designated Hybrid Equity Securities of the Borrower plus minority
interests in Sunoco Logistics Partners L.P. plus Consolidated Net Indebtedness,
all determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or net deficit)
of the Borrower and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Indebtedness” means (a) all Indebtedness of the Borrower and
the Subsidiaries (other than Indebtedness under Swap Agreements and any
Designated Hybrid Equity Securities), minus (b) all cash and cash equivalents of
the Borrower and the Subsidiaries, all determined on a consolidated basis in
accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and the
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and the Subsidiaries, all determined on a consolidated
basis in accordance with GAAP.

“Consolidated Revenue” means, for any period, the revenue of the Borrower and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Tangible Net Worth” means, on any date, the excess of (a) the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of the
Borrower and the Subsidiaries minus all goodwill of the Borrower and the
Subsidiaries over (b) the sum of (i) Consolidated Total Liabilities and
(ii) minority interests other than minority interest in Sunoco Logistics
Partners L.P., all determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Liabilities” means, on any date, the consolidated total
liabilities of the Borrower and the Subsidiaries as such amount would appear on
a consolidated balance sheet of the Borrower and the Subsidiaries prepared as of
such date in accordance with GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Hybrid Equity Securities” means at the end of any fiscal quarter,
the lesser of (a) the face amount of outstanding Hybrid Equity Securities at
such time, and (b) 15% of Consolidated Capitalization at such time.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

6



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Epsilon” means Epsilon Products Company, LLC, a Pennsylvania limited liability
company, 50% of the membership interests of which are owned by the Borrower on
the date hereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

7



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which any such recipient is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed by the United States
of America on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a) and (d) in the case of any Lender, any
withholding tax that is imposed by the United States of America on amounts
payable to such Lender that are attributable to such Lender’s failure to comply
with Section 2.17(e).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or comptroller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

8



--------------------------------------------------------------------------------

“Foreign Non-recourse Debt” means Indebtedness of a Foreign Project Subsidiary
(a) as to which neither the Borrower nor any of its Domestic Subsidiaries
provides a Guarantee or credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) and (b) no default
with respect to which would permit upon notice, lapse of time or both any holder
of any other Indebtedness of the Borrower or any of its Domestic Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

“Foreign Project Subsidiary” means any Subsidiary that (a) is not a Domestic
Subsidiary, (b) was created for the purpose of acquiring, developing and/or
operating a Project outside the United States (and other purposes that are not
material in relation to such Project as a whole), and/or financing the costs of
such acquisition, development and/or operation and (c) has no material assets
other than those related to such Project, including the operation or financing
of such Project, and temporary liquid investments held for money management
purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

9



--------------------------------------------------------------------------------

“Hybrid Equity Securities” means on any date (the “Determination Date”), any
securities, other than common stock, issued by the Borrower or a financing
vehicle of the Borrower that meet the following criteria: (a) the Borrower
demonstrates that such securities are classified, at the time they are issued
and on such Determination Date, as possessing a minimum of “intermediate equity
content” by S&P or “Basket C equity credit” by Moody’s (or the equivalent
classifications then in effect by such agencies) and (b) such securities require
no repayments or prepayments and no mandatory redemptions or repurchases, in
each case, prior to a date at least 91 days after the later of the termination
of the Commitments and the repayment in full of all obligations of the Borrower
under this Agreement. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) the principal amounts (as
defined in the definition of “Swap Agreement” herein) of the obligations of such
Person under Swap Agreements, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all Securitization
Transactions of such Person, (j) all obligations of such Person in respect of
the mandatory redemption of preferred stock or other preferred equity interests
and (k) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit, letters of guaranty and banker’s
acceptances; provided, however, that Indebtedness of any Person shall not
include (i) trade payables, (ii) any obligations of such Person incurred in
connection with letters of credit, letters of guaranty or similar instruments
obtained or created in the ordinary course of business to support obligations of
such Person that do not constitute Indebtedness or (iii) endorsements of checks,
bills of exchange and other instruments for deposit or collection in the
ordinary course of business.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated May
2004 relating to the Borrower and the Transactions.

 

10



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Swingline Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period in respect
of a Eurodollar Borrowing may end after the Maturity Date (or, if different
Maturity Dates are applicable to different Lenders, the latest Maturity Date).
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means, at any time, JPMorgan Chase Bank, N.A., Bank of America,
N.A. and each other person that is listed on Schedule 2.06 or that shall have
become an Issuing Bank hereunder as provided in Section 2.06(k) (other than any
person that shall have ceased to be an Issuing Bank as provided in
Section 2.06(i)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

11



--------------------------------------------------------------------------------

“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.06(k).

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.06. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.06 or, in
the case of any additional Issuing Bank, as provided in Section 2.06(k).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall have become a party hereto pursuant to Section 2.09 and (c) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Indebtedness as of such date to (b) Consolidated Capitalization as of such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office

 

12



--------------------------------------------------------------------------------

of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement and any promissory note issued hereunder.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the legality,
validity, binding effect or enforceability against the Borrower of this
Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans, obligations in
respect of the Letters of Credit and Foreign Non-recourse Debt), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Subsidiaries (other than Epsilon) in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, at any time, each Subsidiary other than (a) Foreign
Project Subsidiaries, (b) Epsilon and (c) Subsidiaries that do not
represent more than 1% for any such Subsidiary, or more than 5% in the aggregate
for all such Subsidiaries, of either (i) Consolidated Net Tangible Assets or
(ii) Consolidated Revenue for the period of four fiscal quarters most recently
ended, and that do not own Equity Interests of any Material Subsidiary.

“Maturity Date” means (a) as to each 2012 Lender and its successors and assigns,
August 12, 2012, and (b) as to each 2011 Lender and its successors and assigns,
August 12, 2011, as either such date may be extended pursuant to Section 2.20.

 

13



--------------------------------------------------------------------------------

“Maturity Date Extension Request” means a request by the Borrower, in the Form
of Exhibit C hereto or any other form approved by the Administrative Agent, for
the extension of the Maturity Date pursuant to Section 2.20.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Original Effective Date” means June 25, 2004.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a limited liability partnership, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pre-Amendment Credit Agreement” means this Agreement dated as of June 30, 2006,
as it existed prior to the Amendment and Restatement Agreement dated as of
July 25, 2007.

“Pre-Restatement Credit Agreement” means the Borrower’s Amended and Restated
Five-Year Competitive Advance and Revolving Credit Facility Agreement dated as
of August 12, 2005.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Project” means any project involving the generation, production, transmission
(by pipeline or otherwise) and/or processing of steam, power, oil, gas,
chemicals, coke and/or other natural resources, with respect to which project
lenders have made or will make loans primarily in reliance upon the value of
and/or expected cash flow from the assets and operations of such project.

 

14



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication of (a) the aggregate principal amount of
such Lender’s outstanding Revolving Loans, (b) such Lender’s LC Exposure and
(c) such Lender’s Swingline Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.

“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of Indebtedness or securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests, or (b) directly to one or more investors or
other purchasers. The amount of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
or other securities referred to in the preceding sentence or, if there shall be
no such principal or stated amount, the uncollected amount of the accounts
receivable transferred pursuant to such Securitization Transaction net of any
such accounts receivable that have been written off as uncollectible.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject

 

15



--------------------------------------------------------------------------------

for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies or prices of commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of such transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement. The “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

16



--------------------------------------------------------------------------------

“Swingline Rate” means, with respect to any Swingline Loan, the sum of (a) the
“ASK” rate for Federal funds appearing on Page 5 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
the offer rates applicable to Federal funds for a term of one Business Day) at
the time viewed by the Administrative Agent plus (b) the Applicable Rate used in
determining interest rates applicable to Eurodollar Revolving Loans. In the
event that the rate referred to in clause (a) is not available at such time for
any reason, then the Swingline Rate will be the rate agreed to between the
Administrative Agent and the Company. The Borrower understands and agrees that
the rate quoted from Page 5 of the Dow Jones Market Service is a real-time rate
that changes from time to time. The rate quoted by the Administrative Agent and
used for the purpose of setting the interest rate for a Swingline Loan will be
the rate on the screen of the Administrative Agent at the time of setting the
rate and will not be an average or composite of rates for that day.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the Amendment and Restatement Agreement dated as of July 25,
2007, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder.

“2011 Lender” means a Lender that shall not have consented to the extension of
the Maturity Date (as defined in the Pre-Amendment Credit Agreement) to
August 12, 2012, and any direct or indirect successor or assign of any such
Lender.

“2012 Lender” means a Lender that shall have executed and delivered the
Amendment and Restatement Agreement dated as of July 25, 2007, amending and
restating the Pre-Amendment Credit Agreement in the form of this Agreement and
thereby consented to the extension of the Maturity Date (as defined in the
Pre-Amendment Credit Agreement) to August 12, 2012, and any direct or indirect
successor or assign of any such Lender.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

17



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) all references
herein to the “date hereof” or the “date of this Agreement” shall be construed
as referring to June 30, 2006, provided that all obligations of the Borrower
accrued prior to the date hereof under the Pre-Restatement Credit Agreement but
not yet paid shall continue to be obligations of the Borrower under this
Agreement (in the amounts so accrued prior to the Restatement Effective Date)
and shall be payable as provided herein.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

18



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $10,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $25,000,000. Each
Swingline Loan shall be in an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Revolving Borrowings outstanding.

 

19



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date (or, if different Maturity Dates are applicable to different Lenders, the
latest Maturity Date).

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that (i) the sum
of the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total Commitments
and (ii) the sum of (A) the aggregate principal amount of the Competitive Loans
maturing after any Maturity Date and (B) the amount of the LC Exposure
attributable to Letters of Credit expiring after such Maturity Date shall not
exceed the aggregate Commitments that have

 

20



--------------------------------------------------------------------------------

been extended to a date after the maturity of the last of such Competitive Loans
and the expiration date of the last of such Letters of Credit. To request
Competitive Bids, the Borrower shall notify the Administrative Agent of such
request by telephone, in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that the Borrower may submit up to (but not more than) three
Competitive Bid Requests on the same day, but a Competitive Bid Request shall
not be made within five Business Days after the date of any previous Competitive
Bid Request, unless any and all such previous Competitive Bid Requests shall
have been withdrawn or all Competitive Bids received in response thereto
rejected. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans

 

21



--------------------------------------------------------------------------------

that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

22



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of the outstanding Swingline Loans exceeding $150,000,000 or (ii) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy) not later than 4:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date of such
Swingline Loan (which shall be a Business Day) and the principal amount of such
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
5:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly following
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
Swingline Loans is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligations under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Revolving Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it

 

23



--------------------------------------------------------------------------------

from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit (or the amendment, renewal or extension of outstanding Letters of Credit)
for its own account, in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency (including any additional
terms requiring the posting of collateral) between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the Commitments,
(ii) the amount of the LC Exposure attributable to Letters of Credit issued by
the applicable Issuing Bank will not exceed the LC

 

24



--------------------------------------------------------------------------------

Commitment of such Issuing Bank, (iii) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
shall not exceed the total Commitments and (iv) the sum of (A) the amount of the
LC Exposure attributable to Letters of Credit expiring after any Maturity Date
and (B) the aggregate principal amount of the Competitive Loans maturing after
such Maturity Date shall not exceed the aggregate Commitments that have been
extended to a date after the maturity of the last of such Competitive Loans and
the expiration date of the last of such Letters of Credit. If the Required
Lenders notify the Issuing Banks that a Default exists and instruct the Issuing
Banks to suspend the issuance, amendment, renewal or extension of Letters of
Credit, the Issuing Banks shall not issue, amend, renew or extend any Letter of
Credit without the consent of the Required Lenders until such notice is
withdrawn by the Required Lenders (and each Lender that shall have delivered
such notice agrees promptly to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date (or, if different Maturity Dates
are applicable to different Lenders, the latest Maturity Date). A Letter of
Credit may provide for automatic renewals for additional periods of up to one
year subject to a right on the part of the applicable Issuing Bank to prevent
any such renewal from occurring by giving notice to the beneficiary during a
specified period in advance of any such renewal, and the failure of the Issuing
Bank to give such notice by the end of such period shall for all purposes hereof
be deemed an extension of such Letter of Credit; provided that in no event shall
any Letter of Credit, as extended from time to time, expire after the date that
is five Business Days prior to the Maturity Date (or, if different Maturity
Dates are applicable to different Lenders, the latest Maturity Date).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage from time to time of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage (determined as of such time) of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

25



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or Section 2.05 that such payment be financed with
an ABR Revolving Borrowing or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, any Issuing Bank, or any of their Related
Parties, shall have

26



--------------------------------------------------------------------------------

any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that nothing in this Section shall be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

27



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower in respect of future LC Disbursements or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

28



--------------------------------------------------------------------------------

(k) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form satisfactory to the Borrower and the Administrative
Agent, shall set forth the LC Commitment of such Lender and shall be executed by
such Lender, the Borrower and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to an Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The

 

29



--------------------------------------------------------------------------------

Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings and Swingline Loans, which may
not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event

 

30



--------------------------------------------------------------------------------

of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination of Commitments; Reductions and Increases of
Commitments. (a) Unless previously terminated, the Commitment of each Lender
shall terminate on the Maturity Date applicable to such Lender.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause Commitments
to be extended by the Increasing Lenders (or cause the Commitments of the
Increasing Lenders to be increased, as the case may be) in an amount for each
Increasing Lender (which shall not be less than $10,000,000) set forth in such
notice; provided, that (i) no extension of new Commitments or increase in
existing Commitments pursuant to this paragraph may result in the aggregate
Commitments exceeding $2,000,000,000, (ii) each Increasing Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
(iii) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form satisfactory to the Administrative
Agent and the Borrower (an “Accession Agreement”). New Commitments and increases
in Commitments shall become effective on the date

 

31



--------------------------------------------------------------------------------

specified in the applicable notices delivered pursuant to this paragraph. Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (i) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, the Administrative Agent shall have received a
certificate, dated as of the effective date of such increase and executed by a
Financial Officer of the Borrower, to the effect that the conditions set forth
in paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase). Following any extension of a new Commitment or increase of a
Lender’s Commitment pursuant to this paragraph, (a) any Eurodollar Revolving
Loans outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid and, if the Borrower shall so
elect, refinanced with new Revolving Loans made pursuant to Section 2.01(a)
ratably in accordance with the Commitments in effect following such extension or
increase and (b) any ABR Loans outstanding prior to the effectiveness of such
increase or extension shall be promptly repaid and, if the Borrower shall so
elect, refinanced with new Revolving Loans made pursuant to Section 2.01(a)
ratably in accordance with the Commitments in effect following such extension or
increase.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date applicable to such Lender, (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Competitive
Loan on the last day of the Interest Period applicable to such Loan and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date (or, if different Maturity Dates are applicable
to different Lenders, the latest of such Maturity Dates) and seven Business Day
after such Swingline Loan is made; provided that on each date on which a
Revolving Borrowing or Competitive Borrowing is made, the Borrower shall repay
all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to

 

32



--------------------------------------------------------------------------------

become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

(b) On the Maturity Date applicable to any Lender, the Borrower shall, in
addition to paying all outstanding Loans of such Lender, make such other
prepayments of Loans as shall be required in order that, after giving effect to
the termination of the Commitment of, and all payments to, such Lender, the sum
of the aggregate Revolving Credit Exposures and the aggregate principal amount
of the outstanding Competitive Loans shall not exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in

 

33



--------------------------------------------------------------------------------

accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date of this Agreement
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower shall pay to the Administrative Agent, for the account of each
Lender, a utilization fee, which shall accrue at the Applicable Rate on the
Revolving Credit Exposure of such Lender for each day, from and including the
date of this Agreement to but excluding the later of the date on which the
Commitment of such Lender is terminated and the date on which such Lender ceases
to have any Revolving Credit Exposure, on which the aggregate amount of the
Lenders’ Revolving Credit Exposures exceeds 50.0% of the aggregate amount of the
Commitments (including each day after the termination of the Commitments).
Accrued utilization fees shall be payable quarterly in arrears on the last day
of March, June, September and December of each year, on the Maturity Date and,
if there shall be any Revolving Credit Exposure after the Maturity Date, on any
later date on which there shall cease to be any Revolving Credit Exposure. All
utilization fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure,

 

34



--------------------------------------------------------------------------------

and (ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the applicable Issuing Bank’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
date of this Agreement; provided that all such fees shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after a request shall have been submitted therefor. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or directly to the applicable
Issuing Bank, in the case of fees payable to an Issuing Bank) for distribution,
in the case of facility fees, utilization fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for the Borrowing of which such Loan is a part plus
the Applicable Rate, or (ii) in the case of a Eurodollar Competitive Loan, at
the LIBO Rate for the Interest Period in effect for the Borrowing of which such
Loan is a part plus (or minus, as applicable) the Margin applicable to such
Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Each Swingline Loan shall bear interest at the Swingline Rate.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear

 

35



--------------------------------------------------------------------------------

interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a

 

36



--------------------------------------------------------------------------------

Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing
and (iii) any request by the Borrower for a Eurodollar Competitive Borrowing
shall be ineffective; provided that (A) if the circumstances giving rise to such
notice do not affect all the Lenders, then requests by the Borrower for
Eurodollar Competitive Borrowings may be made to Lenders that are not affected
thereby and (B) if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or an Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense, affecting this Agreement or Eurodollar Loans
or Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments hereunder or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and explaining in

 

37



--------------------------------------------------------------------------------

reasonable detail the method by which such amount or amounts shall have been
determined, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(b) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and

 

38



--------------------------------------------------------------------------------

explaining in reasonable detail the method by which such amount or amounts shall
have been determined shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest, additions to
tax and reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation, if any, as shall be prescribed by
applicable law or reasonably requested by the Borrower to permit such payments
to be made without withholding or at a reduced rate.

 

39



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

40



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
or Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements or Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements or Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06, 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts

 

41



--------------------------------------------------------------------------------

thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent and of each Issuing Bank and
the Swingline Lender, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Extension of Maturity Date. The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to August 12 in any year, request that the Lenders
extend the Maturity Date for an additional period of one year (or, in the case
of any Lender whose Maturity Date shall be earlier than that of other Lenders,
to the date to which the Maturity Date applicable to

 

42



--------------------------------------------------------------------------------

such other Lenders is to be extended). Each Lender shall, by notice to the
Borrower and the Administrative Agent given not later than the 20th day after
the date of the Agent’s receipt of the Borrower’s Maturity Date Extension
Request, advise the Borrower whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”). Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect. The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect for such Lender prior to giving effect
to any such extension (such Maturity Date being called the “Existing Maturity
Date”). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date, the Borrower shall also make such other prepayments of its Loans pursuant
to Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the aggregate Revolving Credit Exposures
and the aggregate principal amount of the outstanding Competitive Loans shall
not exceed the total Commitments. Notwithstanding the foregoing provisions of
this paragraph, the Borrower shall have the right, pursuant to Section 9.04, at
any time prior to the Existing Maturity Date, to replace a Declining Lender with
a Lender or other financial institution that will agree to a Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender. Notwithstanding the foregoing, no extension of
the Maturity Date pursuant to this paragraph shall become effective unless
(i) the Administrative Agent shall have received documents consistent with those
delivered with respect to the Borrower under Section 4.01(b) through (d), giving
effect to such extension and (ii) on the anniversary of the Restatement
Effective Date that immediately follows the date on which the Borrower delivers
the applicable Maturity Date Extension Request, the conditions set forth in
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by the chief financial
officer, the controller or the treasurer of the Borrower.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now

 

43



--------------------------------------------------------------------------------

conducted and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2006, reported on by independent public
accountants, and (ii) its consolidated balance sheet and statements of income
and cash flows as of and for the fiscal quarter and the portion of the fiscal
year ended March 31, 2007, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in aggregate, result in a
Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as disclosed in
the Borrower’s periodic reports filed prior to the date hereof under the
Securities Exchange Act of 1934, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
its Subsidiaries (i) that are reasonably likely to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Except as disclosed in the Borrower’s periodic reports filed prior to the
date hereof under the Securities Exchange Act of 1934, and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary (other than Epsilon) is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. No Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code or 302 of ERISA).

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, judgments or orders of Governmental Authorities and
corporate restrictions to which it or any of its Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged, principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock, as
defined in Regulation U of the Board, and neither the proceeds of any Loan nor
any Letter of Credit will be used in a manner that violates any provision of
Regulation U or X of the Board.

ARTICLE IV

Conditions

SECTION 4.01. [Intentionally Omitted].

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than those set forth in Sections 3.04(b) and 3.06(a)) shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

46



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.06 and 6.07 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate or stating that such change did not affect
Consolidated Tangible Net Worth or the Leverage Ratio;

 

47



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all reports on
Forms 10-K, 10-Q and 8-K (or any substitute or successor forms), and all proxy
statements, filed by the Borrower with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or distributed by the Borrower to its shareholders generally, as the
case may be;

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(f) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the
Lenders providing notice of such posting or availability); provided that the
Borrower shall deliver paper copies of such information to any Lender that
requests such delivery. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that is reasonably likely to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger or consolidation of the Borrower permitted under Section 6.04 or any
merger, consolidation, liquidation or dissolution of a Subsidiary that is not
otherwise prohibited by the terms of this Agreement.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries (other than Epsilon) to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Subsidiaries (other than Foreign Project Subsidiaries and
Epsilon) to, (a) keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and (b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including without limitation by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries (other than Epsilon) to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and the Letters of Credit will be used only for the purposes set forth in the
preamble to this Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness and Preferred Stock of Subsidiaries. (a) The Borrower
will not permit any Subsidiary to create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness outstanding on the date hereof and set forth on Schedule 6.01;

(ii) Indebtedness incurred under credit facilities in effect on the date hereof
and set forth on Schedule 6.01 to the extent the amount of Indebtedness under
any such credit facility does not exceed the maximum amount of such credit
facility on the date hereof;

(iii) Indebtedness owed to the Borrower or any other Subsidiary that in either
case shall not have been transferred or pledged to any third party;

(iv) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets or secured by a Lien on any such
assets and assumed in connection with the acquisition thereof, including Capital
Lease Obligations; provided that (A) such Indebtedness is incurred or assumed
prior to or within 18 months after such acquisition or the completion of such
construction or improvement and (B) the amount of such Indebtedness does not
exceed the cost of the related assets;

(v) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

50



--------------------------------------------------------------------------------

(vi) Indebtedness refinancing or replacing any of the Indebtedness referred to
in the preceding clauses (i) through (v); provided that (A) the principal amount
of such refinancing or replacement Indebtedness shall not exceed that of the
Indebtedness refinanced or replaced and (B) the obligors on such refinancing or
replacement Indebtedness shall not include Subsidiaries that were not obligors
in respect of the Indebtedness refinanced or replaced;

(vii) Indebtedness under Securitization Transactions in an aggregate amount at
any time not greater than $300,000,000;

(viii) Indebtedness of Sunoco Logistics Partners L.P. and its subsidiaries;

(ix) other Indebtedness that, when aggregated with the aggregate outstanding
Indebtedness of the Borrower secured by Liens and Securitization Transactions
permitted pursuant to Section 6.02(g) and the aggregate sale price of the assets
sold in sale and leaseback transactions permitted pursuant to Section 6.03,
shall at no time exceed 15% of Consolidated Net Tangible Assets; and

(x) Indebtedness of Epsilon, and

(b) the Borrower will not permit any Subsidiary (other than Epsilon) to issue
any preferred stock or other preferred Equity Interest other than any preferred
stock or other preferred Equity Interest held by the Borrower or another
Subsidiary.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien securing Indebtedness on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof as of the date hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof as of such date;

 

51



--------------------------------------------------------------------------------

(c) any Lien on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; provided that
(i) such Lien and the Indebtedness secured thereby are incurred prior to or
within 18 months after such acquisition or the completion of such construction
or improvement, (ii) the Indebtedness secured thereby was incurred to pay, and
does not exceed, the cost of acquiring, constructing or improving such fixed or
capital assets and (iii) such Lien shall not apply to any other property or
assets of the Borrower or any Subsidiary;

(d) any Lien on property or assets of the Borrower or any Subsidiary in favor of
the Borrower or any Subsidiary;

(e) accounts receivable balances of up to $400,000,000 at any time at Sunoco
Receivables Corporation as part of Securitization Transactions;

(f) Liens on assets of Sunoco Logistics Partners L.P. and its subsidiaries
securing Indebtedness permitted under Section 6.01(a)(viii);

(g) other Liens securing Indebtedness and Securitization Transactions that, when
aggregated with the Indebtedness of Subsidiaries permitted under
Section 6.01(a)(ix) and the aggregate sale price of the assets sold in sale and
leaseback transactions permitted under Section 6.03, do not exceed 15% of
Consolidated Net Tangible Assets at any time; and

(h) Liens on assets of Epsilon.

SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary (other than Epsilon) to, enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property; provided,
however, that, notwithstanding the above, the Borrower or any Subsidiary may
engage in any sale and leaseback transactions if the aggregate sale price of the
assets sold in such transactions, when aggregated with the Indebtedness of
Subsidiaries permitted under Section 6.01(a)(ix) and the Indebtedness secured by
Liens and Securitization Transactions permitted pursuant to Section 6.02(g),
does not exceed 15% of Consolidated Net Tangible Assets at any time.

SECTION 6.04. Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions and including by means of any merger
or sale of capital stock or otherwise) all or substantially all of its assets
(whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Person may merge with or into
or consolidate with the Borrower if (i) the Borrower is the surviving Person and
(ii) after giving effect to such transaction no Default shall exist.

 

52



--------------------------------------------------------------------------------

(b) The Borrower and the Subsidiaries, taken as a whole, will not cease to be
primarily engaged in the petroleum refining and chemicals businesses.

SECTION 6.05. Restrictive Agreements. The Borrower will not, and will not permit
the Subsidiaries to, enter into agreements that materially restrict the ability
of the Subsidiaries, taken as a whole, to pay dividends or other distributions
to the Borrower or to make or repay loans or advances to the Borrower; provided
that the foregoing shall not apply to (a) restrictions existing on the Original
Effective Date, (b) restrictions imposed by law, (c) restrictions with respect
to a Person that is not a Subsidiary on the date hereof that are in existence at
the time such Person becomes a Subsidiary and are not incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary or
(d) restrictions on Epsilon.

SECTION 6.06. Consolidated Tangible Net Worth. The Borrower will not permit
Consolidated Tangible Net Worth to be less at any time than the sum of
(a) $1,125,000,000 plus (b) 50% of Adjusted Net Income for each fiscal quarter
ended after March 31, 2004 (excluding quarters in which Adjusted Net Income
shall have been negative).

SECTION 6.07. Leverage Ratio. The Borrower will not permit the Leverage Ratio at
any time to exceed 0.6 to 1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

53



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or to Capital Leases that terminate as a
result of a casualty or condemnation affecting the property or assets subject
thereto;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

54



--------------------------------------------------------------------------------

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower, any Subsidiary
(other than any Foreign Project Subsidiary or Epsilon) or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of, and shall at the request of, the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

55



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

56



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

It is agreed that the Syndication Agent and Co-Documentation Agents shall, in
their capacities as such, have no duties or responsibilities under this
Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Mellon Bank Center, 1735 Market Street,
Philadelphia, Pennsylvania 19103, Attention of Mr. Paul Mulholland (Telecopy
No. (215) 977-3559) with a copy to the General Counsel;

 

57



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Claudette Reid (Telecopy No. (713) 750-6307);

(iii) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Claudette Reid (Telecopy No. (713) 750-6307); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of a Lender, to the Administrative Agent and the Borrower). All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

58



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender, without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or permit any Letter of Credit
to expire after the Maturity Date, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c), or any other provision of
this Agreement, in a manner that would alter the pro rata sharing of payments
required thereby, or any other provision of this Agreement requiring that Loans
be made by, or payments allocated among, the Lenders on a pro rata basis,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Banks hereunder without the prior
written consent of the Administrative Agent or the Issuing Banks, as the case
may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Agents, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agents, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the Agents, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Agents, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all

 

59



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the syndication of the credit facilities provided for herein or
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or the Swingline Lender, as the case may
be, in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such

 

60



--------------------------------------------------------------------------------

consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee;

(B) the Administrative Agent;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 or, if smaller, the entire remaining amount of the assigning
Lender’s Commitment, unless the Borrower and the Administrative Agent shall
otherwise consent, provided that (i) in the event of concurrent assignments to
two or more assignees that are Affiliates of one another, or to two or more
Approved Funds managed by the same investment advisor or by affiliated
investment advisors, all such concurrent assignments shall be aggregated in
determining compliance with this subsection and (ii) no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

 

61



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, only one such fee shall be payable;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment to a CLO (as defined below), unless such
assignment (or an assignment to a CLO managed by the same manager or an
Affiliate of such manager) shall have been approved by the Borrower (the
Borrower hereby agreeing that such approval, if requested, will not be
unreasonably withheld or delayed), the assigning Lender shall retain the sole
right to approve any amendment, modification or waiver of any provision of this
Agreement, except that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such CLO.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

62



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without notice to or the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of

 

63



--------------------------------------------------------------------------------

the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

(d) Any Lender, without notice to or the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof that have not become effective, are as set
forth in such Assignment and Assumption; (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the foregoing, or the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or under any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; (iii) each of the
assignee and the assignor represents and warrants that it is legally authorized
to enter into such Assignment and Assumption; (iv) such assignee confirms that
it has received a copy of this Agreement, together with copies of any amendments
or consents entered into prior to the date of such Assignment and Assumption and
copies of the most recent financial statements delivered pursuant to
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (v) such assignee will independently and without
reliance upon the Agents, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Agents to take
such action as agents on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to them by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations that by the terms of this Agreement are required
to be performed by it as a Lender.

 

64



--------------------------------------------------------------------------------

SECTION 9.05. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with its requirements. The Borrower shall promptly, following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

SECTION 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

65



--------------------------------------------------------------------------------

SECTION 9.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

66



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any

 

67



--------------------------------------------------------------------------------

Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or either Agent pursuant to, or in the course of administering,
this Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Related Parties or the
Borrower’s securities. Accordingly, each Lender represents to the Borrower and
the Agents that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[See signatures to original Credit Agreement and to Amendment and Restatement
Agreement dated as of July 25, 2007]



--------------------------------------------------------------------------------

Schedule 2.01

Sunoco, Inc.

Amended and Restated Five-Year Competitive Advance and

Revolving Credit Facility Agreement

 

Lender

   Allocation    Maturity Date of
Commitments JPMorgan Chase Bank, N.A.    $ 106,000,000    August 12, 2012 Bank
of America, N.A.    $ 106,000,000    August 12, 2012 The Bank of
Tokyo-Mitsubishi UFJ, Ltd.    $ 106,000,000    August 12, 2012 Barclays Bank PLC
   $ 106,000,000    August 12, 2012 Citibank, N.A.    $ 106,000,000    August
12, 2012 Calyon    $ 75,500,000    August 12, 2011 Citizens Bank    $ 75,500,000
   August 12, 2012 KeyBank National Association    $ 75,500,000    August 12,
2012 Mellon Bank, N.A.    $ 75,500,000    August 12, 2012 UBS Loan Finance LLC
   $ 75,500,000    August 12, 2012 Wachovia Bank, National Association    $
75,500,000    August 12, 2012 PNC Bank, National Association    $ 62,000,000   
August 12, 2012 Lehman Brothers Bank, FSB    $ 45,000,000    August 12, 2012
Mizuho Corporate Bank, Ltd    $ 45,000,000    August 12, 2012 The Bank of Nova
Scotia    $ 45,000,000    August 12, 2012 SunTrust Bank    $ 45,000,000   
August 12, 2012 US Bank, N.A.    $ 45,000,000    August 12, 2012 CSFB    $
30,000,000    August 12, 2012          

Total

   $ 1,300,000,000   



--------------------------------------------------------------------------------

Schedule 2.06

Sunoco, Inc.

Amended and Restated Five-Year Competitive Advance and

Revolving Credit Facility Agreement

Issuing Banks and LC Commitments

 

Issuing Bank

   LC Commitment

JPMorgan Chase Bank, N.A.

   $ 200,000,000

Bank of America, N.A.

   $ 200,000,000

 

2



--------------------------------------------------------------------------------

Schedule 6.01

Sunoco, Inc.

Amended and Restated Five-Year Competitive Advance and

Revolving Credit Facility Agreement

 

Subsidiary Indebtedness outstanding:

  

As of 3/31/07

(in $000’s)

1) Sunoco, Inc. (R&M) Trust No. 1997-1 (Propylene Splitter Facility)

   42,640

2) Sunoco, Inc. (R&M) DELCO IRB Series A due 11/1/2033

   12,400

3) Sunoco, Inc. (R&M) PEDFA IRB Series A due 10/1/2034

   51,500

4) Sunoco, Inc. (R&M) PEDFA IRB Series B due 10/1/2034

   51,500

5) PP&L Note

   26

6) Various Sunoco Marketing deferred purchase price contracts

   1,583

7) Sunoco, Inc. (R&M) PEIDC capital lease

   10,443

8) Various Sunoco Marketing capital leases

   2,798

9) Sunoco, Inc. (R&M) letter of credit to Citicorp North America, Inc.

   4,500

10) Bayport polypropylene note

   1,000     

Total

   178,390



--------------------------------------------------------------------------------

Schedule 6.02

Sunoco, Inc.

Amended and Restated Five-Year Competitive Advance and

Revolving Credit Facility Agreement

 

Liens existing:

  

As of 3/31/07

(in $000’s)

1) Sunoco, Inc. (R&M) Trust No. 1997-1 (Propylene Splitter Facility)

   42,640

2) Sunoco, Inc. (R&M) DELCO IRB Series A due 11/1/2033

   12,400

3) Sunoco, Inc. (R&M) PEDFA IRB Series A due 10/1/2034

   51,500

4) Sunoco, Inc. (R&M) PEDFA IRB Series B due 10/1/2034

   51,500     

Total

   158,040



--------------------------------------------------------------------------------

EXHIBIT A

TO THE CREDIT AGREEMENT

DATED AS OF JUNE 30, 2006

Form of Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:  

 

   2. Assignee:  

 

     [and is an Affiliate of [identify Lender]] 3. Company:   Sunoco, Inc.
4. Borrower:   Sunoco, Inc. 5. Administrative Agent:   JPMorgan Chase Bank,
N.A., as administrative agent under the Credit Agreement 6. Credit Agreement:  
The Amended and Restated Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of June 30, 2006, among Sunoco, Inc., a Pennsylvania
corporation, JPMorgan Chase Bank, N.A., as Administrative Agent and the other
Lenders party thereto



--------------------------------------------------------------------------------

7. Assigned Interest:

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of

Commitment/Loans1

Revolving Facility

   $      $      %

Effective Date:                  , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its Related Parties or securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR],   by  

 

    Name:       Title:     ASSIGNEE   [NAME OF ASSIGNEE],   by  

 

    Name:       Title:    

--------------------------------------------------------------------------------

1

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented To And Accepted:  

JPMORGAN CHASE BANK, N.A., AS

ADMINISTRATIVE AGENT,

  by  

 

   

Name:

     

Title:

    Consented to:   [NAME OF EACH ISSUING BANK]   by  

 

   

Name:

     

Title:

    [Consented to:]2   SUNOCO, INC.   by  

 

   

Name:

     

Title:

   

--------------------------------------------------------------------------------

2

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Sunoco, Inc. Five-Year Competitive Advance and Revolving Credit Facility

Agreement

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF BORROWER’S COUNSEL

[LETTERHEAD OF SUNOCO]

[Effective Date]

To the Lenders party

to the Credit Agreement referred to below,

and JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

Re:   

Sunoco, Inc. $1.3 Billion Amended and Restated Five-Year

Competitive Advance and Revolving Credit Facility Agreement

Ladies and Gentlemen:

I am the Chief Governance Officer, Assistant General Counsel and Corporate
Secretary of Sunoco Inc., a Pennsylvania corporation (the “Borrower”), and have
acted as counsel for the Borrower in connection with the Amendment and
Restatement Agreement, dated as of July     , 2007 (the Amendment”), in respect
of the Amended and Restated Five-Year Competitive Advance and Revolving Credit
Facility Agreement, dated as of June 30, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Sunoco, Inc., a Pennsylvania corporation (the “Borrower”), the lending
institutions from time to time party thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) and Bank of
America, N.A. as Syndication Agent and The Bank of Tokyo-Mitsubishi UFJ Ltd.,
New York Branch, Barclays Bank PLC and Citibank, N.A., as Co-Documentation
Agents. This opinion is being delivered to you pursuant to Section 3(b) of the
Amendment. Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Amendment.

In that connection, I have examined originals, or copies certified or otherwise
identified to my satisfaction, of such documents, corporate records and other
instruments as I have deemed necessary or appropriate for purposes of this
opinion, including: (i) the Amendment, including Exhibit A thereto (the
“Restated Credit Agreement”), (ii) any promissory notes delivered today pursuant
to Section 2.09(e) of the Restated Credit Agreement (“Notes”), (iii) the
Articles of Incorporation of the Borrower, (iv) the Bylaws of the Borrower and
(v) the resolutions adopted by the Board of Directors of the Borrower on July 3,
2007.

In connection with this opinion, I or other attorneys acting under my
supervision have (i) investigated such questions of law, (ii) examined such
documents and records of the Borrower and its Subsidiaries and certificates of
public officials, and (iii) received such information from officers and
representatives of the Borrower and its Subsidiaries and made such
investigations that I or other



--------------------------------------------------------------------------------

attorneys under my supervision have deemed necessary or appropriate for the
purposes for this opinion. I have not, nor have other attorneys under my
supervision, conducted independent investigations or inquiries to determine the
existence of matters, actions, proceedings, items, documents, facts, judgments,
decrees, franchises, certificates, permits or the like and have made no
independent search of the records of any court, arbitrator or Governmental
Authority affecting the Borrower or any Subsidiary.

In rendering my opinion, I have assumed the due authorization, execution and
delivery of the Amendment by all parties thereto other than the Borrower; the
genuineness and authenticity of all signatures on original documents by all
parties thereto; the authenticity of all documents submitted to me as originals;
the conformity to originals of all documents submitted to me as copies; and the
accuracy, completeness and authenticity of certificates of public officials.

Based on the foregoing and subject to the qualifications set forth herein, I am
of the opinion that:

1. The Borrower has been duly incorporated and is validly subsisting under the
laws of its jurisdiction of incorporation. The Borrower has all necessary
corporate power required to carry on its business as now conducted. The Borrower
has all necessary corporate power and authority to execute and deliver the
Amendment and any Notes and to perform its obligations thereunder.

2. The execution and delivery by the Borrower of the Amendment and the Notes,
the performance by the Borrower of its obligations thereunder and the Borrowings
under the Credit Agreement (a) are within the Borrower’s corporate power,
(b) have been duly authorized by all necessary corporate and, if necessary,
shareholder action, (c) require no authorization, approval or other action by or
in respect of, or notice to, consent of, order of or filing with, any
Governmental Authority, (d) do not (i) violate any law, rule or regulation of
the United States of America (including, without limitation, Regulations T, U
and X of the Board of Governors of the Federal Reserve System) or the
Commonwealth of Pennsylvania, of the Articles of Incorporation or Bylaws of the
Borrower or of any existing judgment, injunction, order, decree or other
instrument or agreement known to me of any Governmental Authority binding upon
the Borrower or any Material Subsidiary or any of their properties or assets or
(ii) result in the creation or imposition of any Lien on any asset or property
of the Borrower or any Material Subsidiary and (e) do not and will not violate,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any existing indenture, mortgage, agreement for borrowed money,
bond, note or similar instrument or any other material agreement to which the
Borrower or any Material Subsidiary is a party or by which the Borrower or any
Material Subsidiary or any of its respective properties or assets is bound.

3. If, contrary to the agreement of the parties thereto, the Amendment and the
Notes were held to be governed by the laws of the Commonwealth of Pennsylvania,
the Amendment and the Notes would constitute legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, subject to applicable bankruptcy, insolvency,

 

2



--------------------------------------------------------------------------------

reorganization, moratorium, fraudulent transfer and, other similar laws relating
to or affecting creditor’s rights generally and to general principles of equity
from time to time in effect (regardless of whether enforcement is sought in a
proceeding in equity or at law).

4. To my knowledge there is no action, suit or proceeding pending or threatened
in writing before any Governmental Authority or arbitrator involving or
affecting the Borrower or any Subsidiary or any property or assets of the
Borrower or any Subsidiary (i) that purports to affect the legality, validity or
enforceability of the Amendment or the Notes or (ii) that could reasonably be
expected to result in a Material Adverse Effect.

The opinion in paragraph 3 above is subject to the following qualifications:
(a) insofar as provisions contained in the Amendment provide for
indemnification, the enforceability thereof may be limited by public policy
considerations, (b) the availability of a decree for specific performance or an
injunction is subject to the discretion of the court requested to issue any such
decree or injunction, (c) the enforceability of provisions that waivers must be
in writing is limited to the extent that an oral agreement or implied agreement
by trade, practice or course of conduct modifying provisions of the Credit
Agreement has been made, and (d) I express no opinion as to the effect of the
laws of any jurisdiction (other than the Commonwealth of Pennsylvania) where any
Lender may be located or where enforcement of the Credit Agreements or the Notes
may be sought that limits the rates of interest legally chargeable or
collectible.

I draw your attention to the provisions of Section 911(b) of the Pennsylvania
Crimes Code (the “Crimes Code”), 18 Pa.CS § 911(b), in connection with the fact
that the Loans bear floating rates of interest. Section 911(b) of the Crimes
Code makes it unlawful to use or invest income derived from a pattern of
“racketeering activity” in the establishment or operation of any enterprise.
“Racketeering activity,” as defined in the Crimes Code, includes the collection
of money or other property in full or partial satisfaction of a debt which arose
as the result of the lending of money or other property at the rate of interest
exceeding 25 percent per annum where not otherwise authorized by law.

I express no opinion herein as to (i) Section 9.10(b) of the Restated Credit
Agreement, insofar as such Section relates to the subject matter jurisdiction of
the United States District Court for the Southern District of New York to
adjudicate any controversy related to the Restated Credit Agreement, (ii) the
waiver of an inconvenient forum set forth in Section 9.10(c) of each Restated
Credit Agreement or (iii) Section 9.09 of each Restatement Credit Agreement
insofar as it relates to setoffs in respect of participations purchased in
Loans.

I express no opinion as to the law of any jurisdiction other that the federal
law of the United States and the law of the Commonwealth of Pennsylvania.

This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. I do not undertake to advise you or anyone else of any changes in
the opinions expressed herein resulting from changes in law, changes in facts or
any other matters that hereafter might occur or be brought to my attention.

 

3



--------------------------------------------------------------------------------

This opinion is rendered only to the Administrative Agent and the Lenders and
their permitted transferees under the Restated Credit Agreement and is solely
for their benefit in connection with the Restated Credit Agreement. This opinion
may not be relied upon by any other person or used, circulated, quoted or
otherwise referred to for any other purpose.

Very truly yours,

 

4



--------------------------------------------------------------------------------

EXHIBIT C

TO THE CREDIT AGREEMENT

DATED AS OF JUNE 30, 2006

FORM OF REQUEST FOR EXTENSION OF FACILITY MATURITY DATE

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Five-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of June 30, 2006 (as amended, the
“Credit Agreement”) among Sunoco, Inc., the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Bank of America, N.A., as Syndication
Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Barclays
Bank PLC and Citibank, N.A. as Co-Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement. In accordance with Section 2.19 of the Credit Agreement, the
undersigned hereby requests an extension of the Maturity Date from August
[    ], [        ] to August [    ], [        ].

 

Very truly yours,   SUNOCO, INC.,   by  

 

  Name:     Title:    